ALLOWABILITY NOTICE
Response to Amendments
	Applicant’s amendment filed 10/5/21 has been entered.  Claims 1 and 3-20 are pending.  Claims 1, 3, 9-10, 12, 14, 16 and 18 have been amended.  Claim 2 has been cancelled.  
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 10/5/21, have been fully considered, and are persuasive. As Applicant has merely incorporate the allowable subject matter of claim 2 into claim 1, claim 1 and all of its dependents are in condition for allowance.   
Applicant’s amendments in combination with the Examiner’s Amendment below have overcome all of the claim objections and 112 rejections lodged in the previous office action and place the application in condition for allowance.  Regarding the 112 rejections of claims 9-12, Applicants amendments have clarified the claimed invention and when the claims are read in light of the specification it is clear that, although not explicitly claimed, the second primer plate and second impeller are distinct structures separate from the pump apparatus and are configured to replace the primer plate and impeller of claim 1, not be added to the pump apparatus of claim 1 to form a pump apparatus having multiple primer plates and multiple impellers.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In Claim 12, lines 4-5, “change one or more of a hydraulic performance, a wear or a different type of fluid, wherein” has been changed to “change one of a hydraulic performance or a wear, wherein”.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/BRIAN P WOLCOTT/           Primary Examiner, Art Unit 3745